                                                      1 Ryan Gile, Esq.
                                                        rg@gilelawgroup.com
                                                      2 Nevada Bar No. 8807
                                                        GILE LAW GROUP LTD.
                                                      3 1180 N. Town Center Drive, Suite 100
                                                        Las Vegas, NV 89144
                                                      4 Tel. (702) 703-7288

                                                      5 Attorney for Defendant Shutters 4 Less, LLC

                                                      6                              UNITED STATES DISTRICT COURT
                                                      7                                      DISTRICT OF NEVADA
                                                      8    SUNBURST SHUTTERS NEVADA, INC.,                Case No.: 2:20-cv-01286-APG-DJA
                                                           a Nevada Corporation,
                                                      9
                                                                  Plaintiff,                              STIPULATION AND ORDER TO
                                                     10                                                   EXTEND TIME TO FILE ANSWER
                                                           v.
                                                     11                                                   (Fourth Request)
                                                           SHUTTERS 4 LESS, LLC, a Nevada
                                                     12    limited liability company,
                 1180 N. Town Center Dr. Suite 100




                                                     13           Defendant.
Gile Law Group
                       Las Vegas, NV 89144




                                                     14

                                                     15          Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Plaintiff SUNBURST SHUTTERS
                                                     16 NEVADA, INC. and Defendant SHUTTERS 4 LESS, LLC (collectively, the “Parties”) hereby

                                                     17 stipulate and agree as follows:

                                                     18          1.      The Plaintiff filed the Complaint on July 10, 2020.
                                                     19          2.      Service on the Defendant was properly effectuated on December 21, 2020 by
                                                     20   serving the Nevada Secretary of State pursuant the order granting Plaintiff’s motion to serve
                                                     21   Defendant by serving the Nevada Secretary of State that was entered on November 30, 2020.
                                                     22          3.      On February 3, 2021, the Parties filed with the Court a Stipulation to Extend
                                                     23   Defendant’s deadline to file an Answer or otherwise respond to the Complaint to April 5, 2021
                                                     24   (ECF No. 16), which the Court granted on February 4, 2021 (ECF No. 17).
                                                     25          4.      On March 26, 2021, the Parties filed with the Court a Second Stipulation to Extend
                                                     26   Defendant’s deadline to file an Answer or otherwise respond to the Complaint to June 4, 2021
                                                     27   (ECF No. 18), which the Court granted on February 4, 2021 (ECF No. 19).
                                                     28          5.      On June 2, 2021, the Parties filed with the Court a Third Stipulation to Extend
                                                          GLG-30424                                       1
                                                      1   Defendant’s deadline to file an Answer or otherwise respond to the Complaint to July 6, 2021

                                                      2   (ECF No. 20), which the Court granted on June 7, 2021 (ECF No. 21).

                                                      3          6.     The Parties remain engaged in settlement discussions related to the allegations of

                                                      4   the Complaint.     However, due to supply line interruption and labor shortages, Plaintiff’s

                                                      5   executives and management team have been consumed with addressing urgent business

                                                      6   operational issues. Nevertheless, Plaintiff and Defendant continue to discuss a business resolution

                                                      7   to their dispute and jointly request an additional 59-day extension of the Defendant’s deadline to

                                                      8   file an Answer or otherwise respond to the Complaint in order to continue such discussions.

                                                      9          7.     Therefore, the Parties stipulate and agree that the Defendant shall have until

                                                     10   September 3, 2021, to file its Answer or otherwise respond to the Complaint.

                                                     11          8.     This is the fourth request for an extension of time for Defendant to file an Answer

                                                     12   or otherwise respond to the Complaint.
                 1180 N. Town Center Dr. Suite 100




                                                     13          In view of the foregoing, good cause supports this stipulation and the Parties jointly request
Gile Law Group
                       Las Vegas, NV 89144




                                                     14   that the Court extend Defendant’s deadline to file an Answer or otherwise respond to the

                                                     15   Complaint to September 3, 2021.

                                                     16          Respectfully submitted,

                                                     17     GILE LAW GROUP LTD.                                 HUTCHISON & STEFFEN, PLLC
                                                     18     /s/ Ryan Gile                                       /s/ Mark A. Hutchison
                                                     19
                                                            Ryan R. Gile (8807)                                 Mark A. Hutchison (4639)
                                                     20     1180 N. Town Center Dr., Suite 100,                 Matthew K. Schriever (10745)
                                                            Las Vegas, NV 89144                                 10080 W. Alta Dr., Suite 200
                                                     21                                                         Las Vegas, Nevada 89145
                                                            Attorney for Defendant Shutters 4 Less, LLC
                                                     22                                                         Attorneys for Plaintiff Sunburst Shutters
                                                     23                                                         Nevada, Inc.

                                                     24
                                                                                                IT IS SO ORDERED.
                                                     25

                                                     26                                         UNITED STATES MAGISTRATE JUDGE
                                                     27                                                        June 30, 2021
                                                                                                DATED:
                                                     28
                                                          GLG-30424                                        2
